 LITE FLIGHT, INC.Lite Flight,Inc., and Jump Shack,Inc., and John B.ShermanandChicago and Central States JointBoardAmalgamatedClothingandTextileWorkers Union,AFL-CIO. Case 7-CA-219909 September 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 21 May 1984 the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding, directing Lite Flight, Inc. andJump Shack, Inc. and John B. Sherman, inter alia,to make whole employees who had been unlawful-ly laid off for any loss of earnings they may havesuffered by reason- of the Respondent's discrimina-tion against them. On 11 October 1984 the UnitedStates Court of Appeals for the Sixth Circuit en-tered its judgment enforcing in full the Board'sOrder.2A controversy having arisen over theamount of backpay due under the Board's Order,as enforced by the court, the Regional Director forRegion 7 on 26 March 1987 issued and duly servedon the Respondents a backpay specification andnotice of hearing alleging the amount of backpaydue the discriminatees and notifying the Respond-ents that they must file a timely answer.On 8 June 1987 the General Counsel filed aMotion for Summary Judgment, styled as a MotionforDefault Judgment, with respect to RespondentJohn B. Sherman, asserting that Sherman had notfiled an answer to the backpay specification. On 15June 1987 the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the General Counsel's motion shouldnot be granted. No response was filed. The allega-tions are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record the Board makes the f017lowingRuling on Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides that if an answer is not filed within21 days from the service of the specification theBoard may find the specification to be true. Thebackpay specification issued on 26 March 1987 spe-cifically states that the Respondent shall file ananswer within 21 days from the date of the specifi-1270 NLRB 815 (1984).2NLRB v. Lite Fhte,Inc, et a!.,No 84-5595.649cation,and that if the answer fails to deny thespecification's allegations in the manner requiredunder the Board'sRules and Regulations, and thefailure to do so is not adequately explained, the al-legations shall be deemed to be true.The backpay specification and notice of hearingissued by the Regional Director on 26 March 1987notes that Respondents Lite Flite,Inc., and JumpShack, Inc. filed Petitions in Bankruptcy underChapter 7 about 5 March 19843 and that the assetsof Respondents Lite Flite,Inc., and Jump Shack,Inc. are insufficient to make any backpay paymentunder the terms of the judgment of the UnitedStates Court of Appeals for the Sixth Circuit en-forcing the Board's Order in this proceeding.Counsel for the General Counsel requests in hismotion that Respondent John B.Sherman be or-dered to compensate the discriminatees as set forthin the backpay specification.The backpay specifi-cation and notice of hearing were sent to Respond-ent John B. Sherman by certified and ordinary mailat both his residence and work addresses. The cer-tifiedmail envelopes and their contents were subse-quently returned to the Regional Office;the certi-fied mail envelope mailed to Sherman's residenceaddress was returnedwitha notation by the PostalService that it was unclaimed, and the certifiedmail envelope sent to the work address was re-turned marked"Refused."' The ordinary mail enve-lopes were not returned.On 21 April 1987 the Regional Attorney forRegion 7 advised Respondent Sherman by certifiedmail that no answer had been received and that,should an answer not be filed by 12 May 1987, aMotion for Default Judgment would be filed. Thecertified lettermailed to Sherman'swork addresswas returned marked "Refused." The certifiedletter sent to his residence address was not re-turned.The regional attorney again sent his 21April 1987 notification letter to Respondent Sher-man on 27 April 1987.The letter was sent to bothSherman's residence and work addresses by certi-fiedmail and was also sent by ordinary mail. Thecertifiedmail envelopes were returned from Sher-man's residence and work addresses marked "Un-claimed"and "Refused,"respectively.The ordi-nary mail envelopes were not returned.RespondentSherman has not filed an answer to the backpayspecification.Respondent Sherman has been duly served withthe backpay specification and notice of hearing.Service of process may not be avoided by willfulrefusal to accept mail.PascoPackingCo.,1153Case No. 84-00822-B in the United States Bankruptcy Court for theEastern District of Michigan, Southern Division285 NLRB No. 90 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNLRB 437 (1956);SheetMetalWorkers Local 49(Driver-Miller Plumbing Corp.),124 NLRB 888, 890(1959);Garden Fashions,231 NLRB '72, 74 (1977).Moreover, the failure of the communications sentby ordinary mail to be returned to the RegionalOffice by the Postal Service indicates that Shermanwas also actually served. Absent any explanationfor Respondent Sherman's failure to file a timelyanswer, we grant the General Counsel's Motion forSummary Judgment.Accordingly, the Board concludes that the netbackpay due the discriminatees is as stated in thecomputations of the backpay specification andorders Respondent John B. Sherman to pay thoseamounts.the discriminatees named below by payment tothem of the amounts following their names,plus in-terest to be computed in the manner prescribed inNew Horizonsfor theRetarded,4and accrued to thedate of payment,minus tax withholdings requiredby law.Mary Camaj$5,330.00Sue Gibser8,610.00David Hillebrandt6,837.00Gene Miller3,635.50Howard Shunk320.00Edward Taylor6,436.00JeffreyWnowiecki3,139.04Marie Paremba6,000.00ORDERThe National Labor Relations Board orders thatthe Respondent, John B. Sherman, Deland, Flori-da, his agents, successors, and assigns, make whole4 283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)